 Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 1 of 30




The Increased Risk of
   Melanoma from
Sildenafil & Tadalafil
    Dr. Rehana L. Ahmed-Saucedo, MD, PhD
  Assistant Professor, Department of Dermatology
              University of Minnesota
         Dermatologist, Lakes Dermatology




                                                                      1
Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 2 of 30




                  Overview:
                     I. Qualifications
                II. Summary of Opinions
               III. Scientific Methodology
              IV. Assessment of Causation




                                                                     2
          Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 3 of 30



            Summary of Opinions

• Task

    I was asked to review the literature to provide an impartial
    investigation of whether or not there is an epidemiologic association
    between sildenafil and tadalafil use and melanoma.


    Once I determined an association exists, I was asked to conduct a
    causal assessment of the relationship between PDE5 inhibitor use
    and incident melanoma.


    Provide a written report.


                                                                               3
           Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 4 of 30



             Summary of Opinions

Available scientific research on sildenafil and tadalafil demonstrates a
causative relationship between their use and the development of
melanoma skin cancer.

    Laboratory-based research demonstrates that mechanistically there is
    biologicalplausibility


    Population-based epidemiologic evidence demonstrates consistent positive
    associations between use of sildenafil and tadalafil and melanoma


    An assessment of Bradford Hill criteria demonstrates associations are causal
   "It is my opinion, to a reasonable degree of medical and scientific certainty, and
   based on my education, training, and experience, as well as my review of
   literature, that the use of PDES-Is (sildenafil and tadalafil) increase the risk of
   development of melanoma in a vulnerable subset of patients."
      Ahmed SDN, TDL Rpts. at 3. (JX13 & JX14)

                                                                                         4
           Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 5 of 30



            Scientific Methodology

• Reviewed published literature
  .0 Epidemiologic literature
    Laboratory-based literature


• Conducted Bradford-Hill Causal Assessment




                                                                                5
           Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 6 of 30



            Laboratory-Based Data

• Considered biological plausibility
     Analyzed laboratory-based data


• Conclusions
     Mechanistically there is biological plausibility that inhibition of
     PDE5, through administration of sildenafil or tadalafil, increases
     the risk of melanoma


• Compared to Drs. Haq, Ganesan
     Independent of and consistent

                                                                                6
                                     Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 7 of 30

                Associations Between PDE5-I Use and Melanoma
                                  in Patients
                                                                                                                       HR(OR   LCL    UCL


Lt et al 2014                                                                                                          1.84    1.04   3.22



Loeb et al 2015                                                                                                        1.21    1.08   1.36



Lian et a12016                                                                                                         1.18    0.95   1.47



Matthews et al 2016                                                                                                    1.14    1.01   1.29



Boor et al 2016                                                                                                        2.07    1.48   2.89



Pottegard et al 2016 (DNHR2                                                                                            1.06    0.96   1.18



Pottegard et al 2016 (KPNCI                                                                                            1.01    0.91   1.12



Ma et al 2017                                                                                                          7.38    1.48   3.81



Christie et al 2019                                                                                                    1.25    1.22   1.28



Shkolyar et 812018                                                                                                     1.05    1.05   1.09



Nardone et al 2018 (PHTN)                                                                                              2.98    1.15   7)5




                              0.5   0.75                    1.5             2                                     3




                                                                       JX90; JX93; JX91; JX94; JX101; JX96; JX109; PX72; JX97 & PX6          7
                          Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 8 of 30

                        Meta-Analyses: PDE5-I and Melanoma,
                                 Primary Outcomes

                                                                                                         RR     LCL    UCI

Loeb et al 2017                                                                                          1.12   1.02   1.23


Wang et al 2017                                                                                          1.12   1.03   1.21


Deng et al 2017                                                                                          1.12   1.03   1.21


Tang et al 2017                                                                                          1.12   1.03   1.21


Feng et al 2017                                                                                          1.13   L04    1.23


Han et al 2018                                                                                           1.12   1.03   1.33




                  0.5         0.75                                    1.5                           2




                                                                                 JX92; JX95; JX86; JX98; JX88 & JX89          8
                                                     Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 9 of 30

                                                 Associations Between Tadalafil Use
                                                           and Melanoma

                                                                                                                                  HR/OR   LCL    UCI


Loeb et al 2015 (ever use Tadalafil or Vardenafil)                                                                                1.16    0.99   1.37



Loeb et al 2015 (only Tadalafil or Vardenafil)                                                                                    1.3     1.08   1.57



Lian et a12016                                                                                                                    1.02    0.72   1.45



Boor et al 2016                                                                                                                   16      1.11   2.31



Potlegard et al 2016 PIK)                                                                                                         1.12    0.93   1.34



Shkolyar ei 412018                                                                                                                1.07    0.98   1.16




                                                                                                                JX93; JX91; JX101; JX96 & JX97          9
                                              Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 10 of 30



                                  Meta-Analyses: Tadalafil and Melanoma



                                                                                                                          RR     LCL    UCL

Wang et al 2017 if or V)                                                                                                  1.28   0.93   1.76


Tang et al 2017 (Pottegard, Tadalafil only)                                                                               1.06   0.88   1.28


Tang et al 2017 (Loeb, Tadalafil andlor Vardenafil)                                                                       1.16   0.99   1.36


Han et al 2018 (Ponegard, Lian, Boor)                                                                                     1.17   0.91   1.5




                            0.5                       0.75                                1.5                        2




                                                                                                                    JX95; JX98 & JX89          10
           Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 11 of 30



                            Class Effect

• Assumes all medications within a class are closely related
  in chemical structure, pharmacology, therapeutic activity,
  and adverse reactions

     Tadalafil and sildenafil are both PDE5-Inhibitors which are highly
     specific for PDE5
       They appear to have similar pharmacologic and therapeutic activity


     Tadalafil and sildenafil have a similar side-effect/adverse reaction
     profile overall


                                                                                 11
            Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 12 of 30



                             Class Effect
In molecular experiments in melanoma cell lines, three PDES-I have
been evaluated together with similar findings

   In Arozarena (2011) (JX85), experiments evaluated the effects of sildenafil,
   tadalafil, and vardenafil on various outcomes:
      The findings in these cellular experiments are relatively consistent across the three
      PDE5-I

   Dhayade (2016) (JX87) in a human melanoma cell line evaluated cGMP levels
   from exposure to each of these meds


Regarding the epidemiologic studies: the authors combine these
medications together for their analyses, as a class effect
   The most common variable has been a variable of PDE5-I use (e.g. ever use)


                                                                                              12
 Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 13 of 30



                Confounders


                       Confounder




Exposure
            / \                                      Outcome



                                                                       13
                        Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 14 of 30
        Socioeconomic
            Status



PDE5I Use         Melanoma
                             Socioeconomic Status (SES)

    • No single definition of SES


    • Data inconclusive whether or not there is an association
      between SES and PDE5-I use and separately between SES and
      melanoma
               Therefore SES is not clearly a confounder of this association


            Studies considered SES as a potential confounder
                  Controlled for SES by study design
                        Veterans (Christie 2019) (PX72)
                        Health Professionals (Li 2014) (JX90)

                                                                                              14
                        Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 15 of 30
        Socioeconomic
            Status



PDE5I Use
                   \
                  Melanoma
                             Socioeconomic Status (SES)
    2) Adjusted for SES in analyses
            o Pottegard 2016:                    Results V). Similarly, supplementary analyses in DNHR showed
                                                 that educational level, a determinant of health-care utilisation,
              Education Level                    constituted the most influential covariate in the adjusted analyses
                                                 reducing the overall OR from 1.28 to 1.24, whereas adjustment
                                                 for the remaining confounders only reduced the OR from 1.28 to
                                                 1.26 (data not shown). The generally marginal confounding was in
                                                 accordance with the high degree of similarity in characteristics of
                                                 cases and controls (Table 1).                                                                                                                                       I
                                                 Table 4. Odds Ratios of Malignant Melanoma in All Stages by Type of Phosphodiesterase Type 5 Inhibitor

            *Loeb 2015:                                                                  No. (%)
                                                                                         Cases             Controls
                                                                                                                            Odds Ratio (95% CI)

                                                 No. of Filled Drug Prescriptions        (n = 4020)        (n = 19 972)
             Education Level,                    Sildenaf it
                                                    None                                 3747 (93)         18 828 (94)
                                                                                                                           Crude

                                                                                                                           1[Reference]
                                                                                                                                                  Adjusted

                                                                                                                                                  1 [Reference]

             Annual Income                          1
                                                    2-5
                                                                                          118(3)
                                                                                            98 (2)
                                                                                                             482 (2)
                                                                                                             407 (2)
                                                                                                                            1.23 (1.00-1.51)
                                                                                                                            1.23 (0.98-1.53)
                                                                                                                                                  1.17 (0.96-1.44)
                                                                                                                                                  1.16 (0.92-1.45)
                                                    26                                      57 (1)           255 (1)        1.12 (0.84.1.50)      1.06 (0.79.1.42)
                                                 vaidenafil or tadatalit
                                                    None                                 3811 (95)         19 164 (96)     1[Reference]           1[Reference]
                                                    1                                       68 (2)           275 (1)        1.25 (0.95-1.64)      1.12 (0.85-1.47)
                                                    2.5                                     76 (2)           307 (2)        1.24 (0.96.1.60)      1.11 (0.86.1.44)           Adjusted for comorbiday. marital
                                                                                                                                                                             status. educational level. and annual
                                                    26                                      65 (2)           226 (1)        1.45 (1.10-1.92)      1.29 (0.97-1.71)
                                                                                                                                                                             income.




            *Matthews 2016:                     Table 2. Crude rate for malignant melanoma and control outcomes by exposure to PDE5 inhibitors. and unadjusted and adjusted hazard ratios.
                                               Outcome by
                                               Exposure
                                                                      Number of
                                                                      Events
                                                                                     Person-Years of Follow-
                                                                                     Up (100.000s)
                                                                                                                       Crude Rate (per 100.000
                                                                                                                       Person-Years)
                                                                                                                                                        Unadjusted HR •
                                                                                                                                                        (95% CI)
                                                                                                                                                                                    Adjusted NW
                                                                                                                                                                                    (95% CI)
                                                                                                                                                                                                           p-Value


             Smoking Status,                   Primary outcome
                                               Malignant                                                                                                                                                     0.04

             Alcohol Use,                      melanoma
                                               Ever exposed
                                               Unexposed
                                                                      321
                                                                      994                        27.0
                                                                                                     7.4               43.7 (39.1. 48.7)
                                                                                                                       36.8 (34.5. 39.1)
                                                                                                                                                         1.16 (1.03, 1.31)          1.14 (1.01, 1.29)


             Deprivation, and BMI
                                                                                                                                                                                     JX96; PX93 & JX94                   15
                         Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 16 of 30
        Health-Seeking
          Behavior

                              Health-Seeking Behavior (HSB)
PDE5I Use          Melanoma




    • No precise definition


    • No data showing that people with health-seeking
      behavior preferentially use PDES-I
                Therefore HSB is not clearly a confounder of this
                association


    • Studies considered HSB as a potential confounder
                   Participant selection
                 o Li 2014 — All participants are Health Professionals


                                                                                               JX90   16
                         Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 17 of 30
        Health-Seeking
          Behavior

                    \         Health-Seeking Behavior (HSB)
PDE5I Use          Melanoma




       2) Studies adjusted for HSB
                                                 (Figure 2 and Supplementary Tables 1-7). Specifically, when
             o Lian 2016:                        restricting the cohort to patients with health-seeking
               Flu, Colonoscopy,                 behaviors, the use of PDE5-Is was associated with an
                                                 increased risk of melanoma skin cancer (HR: 1.46; 95% CI,
               PSA                               1.05-2.04), with evidence of a pattern in terms of prescrip-
                                                 tions and pills received (seven or more prescriptions:
                                                 FIR: 1.64 [95% CI, 1.12-2.40]; >25 pills: FIR: 1.69 [95% Cl,



             o Pottegard 2016:                     Adjusted 0R1      Adjusted OR2        Adjusted OR;

               Ambulatory
               Visits                             1.00 (ref.)        1.00 (ref.)        1.00 (ref.)
                                                  1.17 (1.05-1.30)   1.13 (1.01-1.27)   1.08 (0.97-1.22)
                                                  1.21 (0.99-1.47)   1.15 (0.95-1.41)   1.09 (0.89-1.33)


                                               OR Differences for Health-Seeking:
                                                        Ever Use - 0.05
                                                        High Use - 0.06
                                                                                                           JX91 & JX96   17
                                          Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 18 of 30
            Sun Exposure




             p                Melanoma
                                                                        Sun Exposure
PDE5I Use




    Table 1. Baseline Characteristics of Study Population According to Recent Use of Sildenafil Citrate
    for Erectile Dysfunction'

                                                                        Recent Sildenafll Use°
                                                                        No                  Yes
     Characteristic                                                (n = 24470)          (n = 1378)        P Valuer
     Age, mean (SD), y                                             64.8 (8.8)          66.1 (7.7)         <.001
     Body mass index, mean (SD)d
     Physical activity, mean (SD), metabolic equivalent h/wk
                                                                   25.6 (5.7)
                                                                   34.1 (40.6)
                                                                                       26.1 (4.8)
                                                                                       33.7 (34.3)
                                                                                                          <.00I
                                                                                                           .68
                                                                                                                     o No evidence sun
     Current smoking
     Family history of melanoma
                                                                       5.6
                                                                       4.4
                                                                                           4.8
                                                                                           5.6
                                                                                                           .23
                                                                                                           .10
                                                                                                                       exposure varies
     Burn or blistering skin reaction to the sun
     UV index of residence B7
                                                                     68.7                 68.3             .73
                                                                                                                       between users and
       At birth                                                      27.6                 28.3             .63
       At age 15 y
       At age 30 y
                                                                     29.2
                                                                     34.3
                                                                                          29.6
                                                                                          36.9
                                                                                                           .76
                                                                                                           .07
                                                                                                                       non-users
     Natural red or blond hair                                        13.2                11.9             .24
     z6 motes on the arms (B3-mm diameter)
     History of k6 severe or blistering sunburns
                                                                       4.8
                                                                     35.1
                                                                                           4.7
                                                                                          38.6
                                                                                                            82
                                                                                                                     o For some measures,
     Sun exposure kll h/wk
       College/high school age                                        50.2                50.6             .77
                                                                                                                       sun exposures higher
       Age 25-35 y                                                   32.2                 28.9             .03
       Age 36-59 y
       Age B60 y
                                                                     27.8
                                                                     27.1
                                                                                          24.1
                                                                                          24.3
                                                                                                           .01
                                                                                                           .05
                                                                                                                       for non-users
     Erectile dysfunction                                            27.1                 61.5            <.00I
     Physical examination                                            85.9                 91.1            <.001
     Recent use of other erectile dysfunction treatment                0.0                 7.6            <.001
     Ever use of sildenafil                                            1.0               100.0            <.001
     Ever use of other erectile dysfunction treatment                  1.0                36.6            <.001




    Li, 2014 (JX90)
                                                                                                                                              18
                            Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 19 of 30
            Sun Exposure




PDE5I Use             Melanoma
                                            Sun Exposure

    o Not appropriate measure for ultraviolet exposure in melanoma
                  Melanoma often occurs on intermittently exposed skin
                   BCC, SCC, SK often occurs on chronically exposed


    o Some studies looked at association between PDE5I and BCC
      or SCC or SK
                   Findings were mixed
                  Secondary or post-hoc analysis: Studies weren't designed to look at
                  these associations
                   SK 3 PDES-I: Don't know that men with SK are the same as those
                   from the primary analysis

                                                                                                  19
           Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 20 of 30



                  Causal Assessment
* Bradford-Hill Methodology:
    Causal assessment of criteria (9 factors):
     o (1) Strength of association,             o (5) Biological gradient or
           effect size                                dose-response
     o (2) Consistency or                       o (6) Plausibility
           reproducibility
                                                o (7) Coherence
     G (3) Specificity
                                                .0 (8) Experiment
     o (4) Temporality
                                                o (9) Analogy
  * Not all criteria need to be met
     o No rank order
  o Widely accepted method for assessing causality

                                                                                 20
          Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 21 of 30



                 Causal Assessment
o (1) Strength of Association, Effect Size:


   o This criterion states that one factor to consider is how
     strong the association is between the outcome
     (melanoma) and exposure (sildenafil and tadalafil).


     Almost all outcomes are positive, some near or above
     2.0, and many are statistically significant, including
     after adjustment.
      *Weighed highly.


                                                                                21
          Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 22 of 30



                 Causal Assessment
0. (2) Consistency or Reproducibility:


   o This criterion means that the increased risk, or
     association, should be seen across different studies,
     populations, databases and time frames.


     Positive associations were consistent and reproduced —
     observed over time, across studies conducted in different
     populations, in different countries and using varied study
     designs.
      *Weighed highly.

                                                                                22
           Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 23 of 30



                  Causal Assessment
so (3) Specificity:

   o The criterion of specificity means that the effect seen is a
     specific effect attributed to a specific cause. Because
     outcomes (cardiovascular disease, for example) can have
     multiple causes (diabetes, cigarette smoking, diet, etc.), it
     is often not possible to attribute a single outcome to a
     single cause. If specificity does exist, it strengthens the
     causation conclusion, but its absence does not preclude a
     casual conclusion.

   o Criterion rarely met.
     *Low weight.
                                                                                 23
          Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 24 of 30



                 Causal Assessment
so (4) Temporality:


   o This criterion states that the effect of interest must occur
     after the suspected cause (and if there is an expected delay
     between the cause and expected effect, then the effect must
     occur after that delay). For example, the event must come
     after the drug has been ingested.


   o Exposure occurred prior to diagnosis in every study.
     *Weighed highly.


                                                                                24
           Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 25 of 30



                  Causal Assessment
• (5) Biological Gradient / Dose-Response:

     The criterion of etubc icapolioc means that. gleatei eApu6are
     should generally lead to greater incidence of the effect.

   -c> Evidence of dose-response was seen in some but not all of the
       reports.
        o With a drug that is used on an as-needed basis, establishing dose-
          response is not always feasible.
        o In the case of a rare outcome, such as melanoma, studies may be
          underpowered for sub-group analyses required to evaluate dose-
          response.
        o Issues with variation in measurement of exposure across the
          studies could contribute to inconsistencies for dose-response.
              Weighed moderately.

                                                                                 25
          Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 26 of 30



                 Causal Assessment
* (6) Plausibility:


   * This criterion means that a biologically plausible
     mechanism exists between the outcome of interest and
     the exposure.


     Plausible biological mechanism of action in published
     literature.
      *Weighed highly.


                                                                                26
          Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 27 of 30



                 Causal Assessment
0. (7) Coherence:


   o Coherence between epidemiological and laboratory
     findings increases the likelihood of an effect, meaning that
     the data and association being observed should be
     consistent (or not conflicting with) known facts of the
     biology and history of the disease.


     There is a biologic plausibility consistent with the
     epidemiological findings.
      *Weighed highly.

                                                                                27
         Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 28 of 30



                Causal Assessment
* (8) Experiment:


  * The criterion of experiment contemplates that evidence
    drawn from experimental manipulation is a compelling
    factor for causation.


    Randomized controlled trial not feasible or ethical.
     *Low weight.




                                                                               28
       Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 29 of 30



              Causal Assessment
(9) Analogy:

o With analogy, the effect of similar factors may be
  considered. In other words, the effect of similar drugs and
  similar outcomes may be considered in support of a
  causation conclusion.

  There are several different types of drugs that have been
  shown to be causally associated with melanoma skin
  cancer (including diuretics, immunosuppressant drugs,
  and other photosensitizing drugs).
   <>Low weight.


                                                                             29
          Case 3:16-md-02691-RS Document 1003-21 Filed 11/05/19 Page 30 of 30



                           Conclusion

.0 It is my opinion to a reasonable degree of medical
   certainty that there is a causal association between
   sildenafil use and the development of melanoma in a
   vulnerable subset of patients.


• It is my opinion to a reasonable degree of medical
  certainty that there is a causal association between
  tadalafil use and the development of melanoma in a
  vulnerable subset of patients.



                                                                                30
